IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-30745
                           Summary Calendar



WILLIE L. WARD,

                                           Plaintiff-Appellant,


versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.


                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 94-CV-608
                          - - - - - - - - - -
                            April 17, 1996

Before HIGGINBOTHAM, DUHE', and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Willie Ward appeals the district court’s judgment affirming

the decision of the Commissioner and dismissing his suit with

prejudice.     The Commissioner found that Ward was disabled from

only December 1991 to July 1992, not long enough to satisfy the

Commissioner’s 12-month duration requirement for entitlement to

disability and disability insurance benefits.     See 20 C.F.R.

§ 404.1509.     Ward complains that this decision was not supported



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30745
                                -2-


by substantial evidence and that he has been disabled since an

on-the-job injury in April 1991.

     Our review of the record, the Secretary’s decision, and the

Report and Recommendation of the magistrate judge reveals no

reversible error.   The Secretary’s decision was supported by

substantial evidence.   Therefore, the judgment on the district

court is

     AFFIRMED.